Burks, J.,
delivered the opinion of the court.
It cannot be doubted upon this record that the appellant (Erasmus Coffman, Jr.) was the surety of David E. Hopkins in the forthcoming bond taken on the execution sued out by the Merchants National Bank of Baltimore. The execution was levied on the property of Hopkins, and the bond shows on its face that the appellant was bound thereon as surety, and it is clearly and distinctly proved by the testimony that he bound himself as the surety of Hopkins. The other obligors were all bankrupt or insolvent, and it was at the special instance and request of Hopkins alone that he entered into the bond. As to this, the proof leaves no room for doubt. Though Hopkins, an accommodation endorser, stood as surety for the original debtors, he was principal in relation to the appellant on the forthcoming bond. Such being the case, as soon as the bond was forfeited the appellant became bound as such surety for the debt. Garland, &c. v. Lynch, 1 Rob. R. 545, 566, 567. If no injunction had been obtained to the enforcement of the judg*649meat on the bond, and the appellant had paid it either with ■or without execution upon it, it will not be denied that Hopkins would have been bound to indemnify him, and he would have been entitled to be subrogated in equity to the judgment of the bank and by that means subject the land of Hopkins for his indemnity. No authority need be cited for a principle so familiar. It is elementary. Did he lose this equity by entering as surety on the injunction bond? If so, we are at a loss to perceive how. The effect was to restrain the sale of the property levied on, and the condition of the bond was to pay the judgment and costs and damages, if the injunction should be dissolved. It was dissolved, and if the property levied on was the property of any or either of the original debtors for whom Hopkins was surety, the equity of the appellant to subrogation was lost, because by his intervention against the will of Hopkins he prevented the property of the real debtor from being subjected and inflicted a loss and injury upon Hopkins, the surety of such debtor. This is well settled law. Many of the cases decided by this court recognizing this principle are cited in Harnsberger and others v. Yancey and others, 33 Gratt. 527, 540.
But it turns out that this was not the property of the primary debtors, nor of any of- them. An attempt was made to show that it was, but it utterly failed. On the contrary, the proof establishes that it was in truth the property of the appellant, subject to the encumbrance of the deed of trust for the benefit of Miss Bear and others. Hopkins therefore was not prejudiced by the injunction, nor were the appellant’s rights affected injuriously by his becoming the surety in the injunction bond. To be sure, the condition being broken, he became bound to pay the judgment. But this was merely a cumulative obligation. He was already bound to pay that judgment, and both obligations were to pay as surety. He afterwards did pay it—paid it *650as surety on the forthcoming bond, and therefore as surety for Hopkins. The indemnifying bond given by Hopkins does not alter the case. If no injunction had been obtained,, and sale had been made under the levy, it was the appellant’s property that would have been sold to satisfy a debt-for which he was surety of Hopkins. The payment would, still have been a payment by the appellant as surety, and his right of substitution would not have been impaired.
In any view warranted by the record, the appellant is entitled to the relief sought by his petition filed in the cause, and the decree denying it is erroneous and must be-reversed.
Decree reversed.